      Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 1 of 15 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


NAVIGATORS INSURANCE
COMPANY,

       Plaintiff,

v.                                                           No. 3:19cv156-DMB-JMV

~'I3iJI+TDEIt COl~TS'I'12iJC'I'ION
CORPORATION and
MICHAEL SKINNER, individually,


       Defendants.


                NAVIGATORS INSURANCE COMPANY'S COMPLAINT
                  FOR INDEMNIFICATION AND RELATED RELIEF


       The plaintiff, Navigators Insurance Company ("Navigators"), files this complaint against

the defendants, Thunder Construction Corporation ("Thunder") and Michael Skinner, individually

("Skinner"), as follows:

                                            PARTIES

       1.      Navigators is a corporation, organized and existing under the laws of the State of

New York with its principal place of business located at 400 Atlantic Street, Stamford, CT 06901.

Navigators is duly registered and licensed to transact insurance and surety business in Mississippi.

       2.      Thunder is an inactive Mississippi corporation that was administratively dissolved

by the State of Mississippi on December 10, 2018. Upon information and belief, Thunder can be

served with process by serving its listed agent for service of process, Michael Skinner, at 10039

Jacks Road, West Point, MS 39773.
       Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 2 of 15 PageID #: 2



        3.        Upon information and belief, Skinner is a resident citizen of the State of Mississippi

who resides at either 10039 Jacks Road, West Point, MS 39773 or 3337 Snow Park Lane West,

Memphis, TN 38119, and can be served with process at either 10039 Jacks Road, West Point, MS

39773 or 3337 Snow Park Lane West, Memphis, TN 38119.

                                   JURISDICTION AND VENUE

        4.        The jurisdiction of the United States District Court for the Northern District of

Mississippi is invoked pursuant fo 28 U.S.C. §1332 in that fhe claims are between residents of

different states and the amount in controversy exceeds the sum of Seventy-Five Thousand and

00/100 Dollars ($75,000), exclusive of interest and costs.

        5.        The venue of this Court is proper pursuant to 28 U.S.C. §1391(a), because the acts

giving rise to this claim occurred in the Northern District of Mississippi.

                             FACTS APPLICABLE TO ALL COUNTS

        6.        Navigators is a surety company duly registered and authorized to transact business

in the State of Mississippi and is engaged in the business of providing surety bonds in the State of

Mississippi.

        7.        Thunder was, at all times relevant to facts alleged herein, a construction company

operating in the State of Mississippi.

        8.        As an inducement of Navigators' issuance of surety bonds, Thunder, and Skinner,

individually, executed a General Indemnity Agreement ("GIA") on or about August 4, 2016. A

copy of the GIA is attached as Exhibit 1.

        9.        Under the provision of the GIA, Thunder and Skinner, jointly and severally, agreed

to, inter alias

                  [E]xonerate, indemnify, and hold harmless the Surety against any
                  and all claims, demands, liability, loss, cost, damages, fees of


                                                   -2-
      Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 3 of 15 PageID #: 3



                attorneys, engineers and/or other expenses which the Surety may
                sustain or incur by reason of, or in consequence of the execution of
                such Bonds and any renewal, continuation or successor thereof,
                including but not limited to sums paid or liabilities incurred in
                settlement of, and expenses paid or incurred in connection with
                claims, suits or judgments under such Bonds, expenses paid or
                incurred in enforcing the terms hereof, in procuring or attempting to
                procure release from liability, or in recovering or attempting to
                recover losses or expenses paid or incurred, as aforesaid. The
                Indemnitor(s) will indemnify the Surety against any and all claims,
                demands, liability, loss, damages, fees of attorneys, and any other
                expenses which the Surety may sustain or incur by reason of or in
                consequence of reliance upon representations made by the
                Indemnitor regarding defenses available to Principal and/or Surety
                to claims made against any such Bonds. The Surety shall be entitled
                to charge for any and all disbursements made by it in good faith in
                and about the matters herein contemplated by this Agreement under
                the belief that it is or was liable for the sums and amounts so
                disbursed, or that it was necessary or expedient to make such
                disbursements, whether or not such liability, necessity or
                expediency existed; and that the vouchers or other evidence of any
                such payments made by the Surety shall be prima facie evidence of
                the fact and amount of the liability to the Surety.

See Exhibit 1 at ¶2.

        10.     Additionally, under the terms of the GIA, Thunder and Skinner, as indemnitors,

jointly and severally, agreed to make payment to Navigators for Thunder's and Skinner's

indemnity obligations "as soon as Surety notifies indemnitor(s) to deposit such funds with Surety,

whether or not the Surety shall have paid out such sum or any part thereof or not" if the surety

receives any claim or lawsuit asserting liability, or sets up a reserve to cover any potential liability,

claim, suit or judgment under such bond. Id. at ¶3.

        11.     Further, Thunder and Skinner, as indemnitors, jointly and severally, agreed that

each would:

                [A]ssign, transfer and convey, and grant security interest in and to,
                and the Indelnnitor(s) [Thunder and Skinner] do by these presents


                                                   -3-
       Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 4 of 15 PageID #: 4



               assign, transfer and convey, and grant security interests in and to the
               Surety [Navigators], as of the date of execution of said Bond or
               Bonds, as collateral security for the full performance of the
               covenants and agreements herein contained and the pa}nnent of any
               other indebtedness or liabilities of the Indeinnitor(s) [Thunder and
               Skinner] to the Surety [Navigators].

Id. at ¶5.

        12.    Thunder and Skinner, as indemnitors, jointly and severally, also agreed that:

               [T]he vouchers and other evidence of any such payments made by
               the Surety [Navigators] sha11 be prima facie evidence of the fact and
               amount of the liability to the Surety [Navigators].

Id. at ¶2 (emphasis added).

        13.    The GIA was executed by Thunder and Skinner, as indemnitors, in consideration

of and as an inducement for Navigators' issuance of payYnent and performance bonds naming

Thunder, as Principal, and Tate County School District, as Obligee.

        14.    On or about August 2, 2017, Thunder entered into a contract (the "Thunder

Contract") with the Tate County School District (the "Owner") wherein Thunder agreed to provide

all necessary services, labor and equipment for the construction and improvement of the

Independence High School Building Addition (the "Project"). A copy of the Thunder Contract is

attached as Exhibit 2.

        15.    In reliance upon Thunder's and Skinner's execution of the GIA and the (seemingly)

adequate financial statements they provided to support their bond application, on or about August

21, 2017, Navigators issued a performance bond (the "Performance Bond") and a payment bond

(the "Payment Bond") designated together as Bond No. 00000826, in the penal sum of

$743,494.00 with Navigators, as Surety, Thunder, as Principal, and Owner, as Obligee, in

connection with the Project. Copies of the Performance Bond and Payment Bond are attached as

Collective Exhibit 3.
      Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 5 of 15 PageID #: 5



       16.     By letter dated December 21, 2017, Owner provided notice of default and

termination of the Thunder Contract to Thunder, with a copy of its notice of default to the Surety,

Navigators. Copies of the December 21, 2017 notices are attached as Collective Exhibit 4.

       17.     Subsequently, by letter dated January 10, 2018, Owner advised Navigators that

Notice of Termination was provided to Thunder after Thunder had previously been declared in

default of its contractual obligations on the Project. A copy of the January 10, 2018 letter is

attached as Exhibit 5.

       18.     Pursuant to its rights and obligations under the Performance Bond, Navigators was

compelled to investigate the claim and obtained bids for the completion of the work from several

contractors, the most advantageous being that of TDL Contractors (the "Completion Contractor").

       19.     Subsequently, on March 22, 2018, Owner, Navigators, and the Completion

Contractor entered into aThree-Party Tender Agreement (the "Completion Contract"), under

which the Completion Contractor agreed to complete all the work remaining to be performed on

the Project. A copy of the Completion Contract is attached as Exhibit 6.

       20.     In accordance with paragraph 3 of the Completion Contract, Navigators paid to

Owner the sum of $174,708.17, plus additional architectural and consultant fees in the sum of

$45,040.86 and legal fees in the sum of $8,312.50, for a total suin of $228,061.53. A copy of this

payment is attached as Exhibit 7.

       21.     Subsequently, by letter dated May 22, 2018, Owner made an additional claim

against the Performance Bond with respect to extra work and certain alleged latent defects related

to foundational issues on the perimeter of the Project. Although Navigators contends the claim

related to foundational issues is without merit and/or excluded under the terms of the Performance

Bond, to the extent Navigators does incur additional expenses, attorneys' fees and costs associated



                                               -5-
       Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 6 of 15 PageID #: 6



with the foundational issues, which continue to accrue, such damages are also covered under the

GIA and will be owed to Navigators by Thunder and Skinner, as indemnitors. A copy of the

Second Notice of Claim is attached as Exhibit 8.

        22.     Navigators has incurred, and will continue to incur in the future, substantial costs

and expenses including, without limitation, attorneys' fees as a result of resolving the demand and

claim made against the Performance Bond issued by Navigators on behalf of Thunder. All such

damages are covered under the GIA, and are owed to Navigators by Thunder and Skinner, as

indemnitors.

        23.     In the aggregate, the total amount of the claim against the Performance Bond issued

by Navigators and paid by Navigators is $174,708.17. Additionally, the sum of $53,343.36 in

attorneys' fees, consultant fees, and expenses are currently owed to Navigators. Therefore, the

total amount due and owing to Navigators at this time by Thunder and Skinner, as indemnitors, is

$228,061.53, plus ongoing attorneys' fees and expenses continuing to accrue. See, Exhibit 7.

        24.     In addition, Thunder and Skinner, as indeinnitors, are obligated for any future

damages, attorneys' fees and expenses arising out of the aforementioned foundational issues for

which Owner has made demand against the Performance Bond, all of which continue to accrue.

        25.     By letter dated February 6, 2019, Navigators, by and through counsel, made

demand for indemnification and collateral security on the indemnitors, pursuant to the terms of the

GIA. A copy of the demand letter is attached as Exhibit 9.

        26.     Despite Navigators' demand for collateral and reimbursement of the amount paid,

the defendants have failed and refused to deposit collateral security or satisfy their indemnity

obligations as required under the GIA to cover Navigators for its actual losses and continuing

losses and liabilities.



                                                -6-
      Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 7 of 15 PageID #: 7



                                         COUNT I
                            SPECIFIC PERFORMANCE OF THE GIA

       27.     Navigators realleges and reaffirms the allegations set forth in paragraphs 1 through

26 of this complaint.

       28.     Pursuant to the GIA, Thunder and Skinner, as indemnitors, are liable, jointly and

severally, to Navigators in the amount of all losses incurred as a result of or in consequence of the

issuance of the aforementioned Performance Bond. See, Exhibit 1.

       29.     A claim against the Performance Bond has been made as a result of Thunder's

breach and default of the terms and conditions of the Thunder Contract. See, Exhibit 5 and Exhibit



       30.     Navigators has demanded that Thunder and Skinner, as indeinnitors, honor their

obligations, including, but not limited to, indemnification and deposit of collateral security under

the GIA, but the defendants have failed and refused to do so. See, Exhibit 9.

       31.     To date, Navigators has paid the sum of $174,708.17 for the claim against the

Performance Bond, for which Navigators has not been reimbursed for any portion of that sum by

the defendants pursuant to the terms of the GIA. See, Exhibit 7.

       32.     Additionally, Navigators has incurred $53,343.36, to date, consultant's fees,

attorneys' fees and legal expenses pursuant to its efforts to obtain collateral security and/or

indemnity from the defendants. Navigators continues to incur such fees and expenses for the

claim, including but not limited to the claims made against the Performance Bond relating to the

foundational issues. All such damages are covered under the GIA and are owed by Thunder and

Skinner, as indeinnitors.




                                                 -7-
      Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 8 of 15 PageID #: 8



       33.     Navigators expects in the future to incur additional charges, costs and fees under

the Performance Bond for which it is entitled to indemnification and reimbursement by Thunder

and Skinner, under the GIA.

       34.     Under the GIA, the defendants, jointly and severally, are liable to Navigators for

all losses, costs, fees and expenses, including attorneys' fees, which have been incurred and/or will

be incurred by Navigators in the future in connection with the GIA and the Performance Bond.

       35.     If the assets pledged to and relied upon by Navigators for indemnification by the

defendants are wasted or diverted for other purposes by the defendants, Navigators will be left

with no adequate remedy at law and is therefore entitled to specific performance of all of its rights

and the defendants' obligations under the GIA, including, without limitation, exoneration,

indemnification and deposit of collateral security requirements, and the defendants, jointly and

severally, are required to specifically perform all such obligations.

                                  COUNT II
                   BREACH OF GENERAL INDEMNITY AGREEMENT

       36.     Navigators realleges and reaffirms the allegations set forth in paragraphs 1 through

35 of this complaint.

       37.     Pursuant to the terms and conditions of the GIA, the defendants are liable, jointly

and severally, to Navigators in the amount of all losses and expenses incurred as a result of or in

consequence of the issuance of the aforementioned Performance Bond.

       38.     Demand has been made by Navigators upon the defendants for indemnification for

the costs, losses and expenses Navigators has incurred under the Performance Bond. See Exhibit

9.

       39.     Navigators has demanded indemnification and collateral security pursuant to the

teens of the GIA from the defendants, jointly and severally, for all sums, including costs and
      Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 9 of 15 PageID #: 9



attoi7leys' fees, expended or to be expended by Navigators under the Performance Bond as a result

of Thunder's default under the Thunder Contract.

       40.       Despite such demand, the defendants have failed and refused to honor their

obligations under the GIA, to make payment to Navigators pursuant to the GIA, and to protect

Navigators from liability and loss in connection with the issuance of the Performance Bond.

       41.       The failure on the part of the defendants to make payment to Navigators pursuant

to the GIA and to protect Navigators from liability and loss in connection with the issuance o~the

Performance Bond constitutes a breach of the GIA, and as a direct and proximate result of this

breach, Navigators has incurred damages and liability.

       42.       All conditions precedent to Navigators' right to indemnification have been

performed, waived, satisfied, or otherwise excused by the defendants.

       43.       In accordance with the GIA, Thunder and Skinner are obligated to indemnify

Navigators for an amount exceeding $228,061.53, plus attorneys' fees, costs and expenses all

which continue to accrue.

                                      COUNT III
                                 COMMON LAW INDEMNITY

       44.       Navigators realleges and reaffirms the allegations set forth in paragraphs 1 through

43 of this complaint.

       45.       Navigators is entitled to be indemnified by the co-defendant, Thunder, with respect

to the Project and the losses and expenses suffered by Navigators under the Performance Bond.

       46.       The defendant, Thunder, is in breach of their common law indemnity obligations

to Navigators.

       47.       As a result of the defendant's failure as aforesaid, Navigators has and continues to

be damaged thereby.


                                                 -9-
    Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 10 of 15 PageID #: 10



                                        COUNT IV
                                   COLLATERAL SECURITY

       48.     Navigators realleges and reaffii7ns the allegations set forth in paragraphs 1 through

47 of this complaint.

       49.     To date, Navigators has suffered $53,343.36 in attorneys' fees, legal expenses and

consulting fees, and has a reasonable basis to believe that it is in danger of suffering greater losses

on the Performance Bond. Additionally, Navigators has incurred costs and losses in the amount

of $174,708.17, as a result of the aforementioned claim. Thus, the current total of attorneys' fees,

legal expenses, costs and losses suffered by Navigators is $228,061.53.

       50.     Pursuant to the GIA, the defendants are required to deposit as collateral security

with Navigators a sum of money or other property acceptable to Navigators to protect it against

any claim made or potential claim made under the Performance Bond and any expense or

attorneys' fees.

       51.     The defendants should be required to deposit collateral security with Navigators in

the amount of $228,061.53.

       52.     Navigators will suffer irreparable injury unless the defendants are required to

specifically perform the collateral security provision of the GIA because recovery of a money

jud~nent against the defendants for payment of their indebtedness to Navigators after it is reduced

to judgment will not and cannot compensate Navigators for loss of the specific benefit of obtaining

and holding valuable security now for the defendants' eventual performance of their indemnity

obligations.

       53.     Because there is a substantial likelihood of success on the merits of Navigators'

action against the defendants and because it would not be against public interest, Navigators




                                                 -10-
     Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 11 of 15 PageID #: 11



requests that this Court issue a preliminary injunction requiring the defendants to deposit collateral

security with Navigators in the amount of no less than $228,061.53.

                                      COUNT V
                             EXONERATION AND QUTA TIMET

       54.     Navigators realleges and reaffirms the allegations set forth in paragraphs 1 through

53 of this complaint.

       55.     Navigators will be secondary liable for all pending claims against the Performance

Bond where the defendant, Thunder, is the principal.

       56.     Under the equitable doctrines of exoneration and quia tiinet, Navigators is entitled,

without first paying out any of its own funds, to require the defendants to discharge their primary

obligations under the Performance Bond and the GIA.

       57.     If defendants are not required to satisfy claims already made, Navigators will be

forced to incur further attorneys' fees and expenses.

                                            COUNT VI
                                             FRAUD

       58.     Navigators realleges and reaffirms the allegations set forth in paragraphs 1 through

57 of this complaint.

       59.     At all relevant times hereto, the defendants, Thunder and Skinner, engaged in fraud

and/or intentional misrepresentation when they represented and provided to Navigators false and

fictitious information in the defendants' surety application regarding Thunder's and Skinner's

financial standing.

       60.     Specifically, in an effort to fraudulently obtain the aforementioned Performance

Bond and Payment Bond in the amount of $743,494.00, Thunder and Skinner intentionally and




                                                -11-
    Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 12 of 15 PageID #: 12



fraudulently provided to Navigators false and fictitious Certified Public Accountant ("CPA")

statements purporting to portray Thunder and Skinner in adequate financial standing.

       61.    The fraudulent CPA statements indicate they were prepared by a CPA named

"Traci Lynn Baker" of a Memphis, Tennessee accounting firm named "Robert Baker &

Associates." The statements also contained licensing numbers for both the individual CPA and

the accounting firm. A copy of both financial statements is attached as Collective Exhibit 10.

       62.    Upon information and belief, there is no licensed CPA named Traci Lynn Baker,"
                                                                              L`




and no reference whatsoever to the license number provided in the financial statements. There is

also no licensed accounting firm that exists in Tennessee with the naive of Robert Baker &

Associates.

       63.     The telephone number provided with the financial statements and alleged contact

number for the accounting firm, 901-590-0988, is actually the telephone number of one "Traci

Skinner," who, upon subsequent and thorough investigation, appears to be the homeowner of a

certain address located in Memphis, Tennessee which has previously been associated with

defendants Thunder and Skinner.

       64.     Each of Thunder's and Skinner's intentional misrepresentations were material and

were made with Thunder's and Skinner's knowledge of their material falsity.

       65.     Navigators reasonably relied on Thunder's and Skinner's material and intentional

misrepresentations in issuing the Performance Bond and Payment Bond to Thunder and Skinner

in the amount of $743,494.00.

       66.     Thunder's and Skinner's actions were intentional, willful, malicious and/or reckless

and entitle Navigators to punitive damages. The defendants knew of the foregoing falsehoods and




                                               -12-
    Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 13 of 15 PageID #: 13



made them intentionally, willfully, maliciously, and recklessly with the intent to deceive

Navigators and induce it into issuing the Performance Bond and Payment Bond.

       67.    As a direct and proximate cause of the willful and intentional misrepresentations

by Thunder and Skinner, Navigators has suffered damages in an amount to be determined at trial,

plus punitive damages and expenses and attorneys' fees incurred to date.

       WHEREFORE, Navigators prays for the following relief

       (a)    The defendants, jointly and severally, be ordered to specifically perform their

obligations under the GIA;

       (b)    Judgment be had against the defendants in a total amount of no less than

$228,061.53 plus pre-judgment and post-judgment interest, attorneys' fees, and costs and expenses

additionally incurred and/or subsequently incurred by Navigators;

       (c)    A permanent mandatory injunction requiring the defendants to deposit collateral

security with Navigators in an amount no less than $228,061.53;

       (d)    A permanent mandatory injunction requiring the defendants to indemnify,

exonerate, and hold harmless Navigators by requiring the defendants to pay any forthcoming

claims made against the Performance Bond;

       (e)    For punitive damages not to exceed $2,000,000.00; and

       (fl     Such other and further relief as this Court deems just and proper.




                                               -13-
Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 14 of 15 PageID #: 14



                                  Respectfully submitted,



                                  /s/Joseph T. Getz
                                  Joseph T. Getz         Mississippi Bar No. 4803
                                  Evans Petree, PC
                                  1715 Aaron Brenner Drive, Suite 800
                                  Memphis, TN 38120
                                  (901) 525-6781
                                  J~;(;lI Ll;k`,VaY1S~}t~tt'~f'..C'OI7l
                                  Attorneys for Navigators Insurance Company




                                    -14-
  Case: 3:19-cv-00156-DMB-JMV Doc #: 1 Filed: 07/23/19 15 of 15 PageID #: 15




                                       VERIFICATION

                  ~Id~-~
STATE OF NEW          SL"~'

COUNTY OF I~~~ ~}C~1111c1tn+C~

       Before me, the undersigned NotAry Public, personally came and appeared, Brian E. Brag,
who, after being duly sworn, did depose and say that he is the Claims Manager of Navigators
Insurance Company, and, as such, is authorized to execute this verification on behalfofNavigators
Insurance Campany, that he has read the complaint far indemnification in the referenced matter,
~d to the best of his knowledge, the facts pleaded in the complaint are true, and that the basis o
the grounds for this belief are his personal knowledge the facts ~ ; t forth therein.
                                                     f



                                                 /               'F"



                                             BI'1S1'1 E. ~~~~
                                              s~ C'
       Sworn to and subscribed before me this d~ day of July, 2019.


                                                          t     ublic

My Commission Expires:
                                                                  ANGELA CON~IVNA
                                                           Notary Public, State of New Yark
                                                                  No. U1C~6029961
                                                            Quali#ied in Richmond Coun
                                                         Commission Facpires August 30,
